Citation Nr: 1140771	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-30 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability, including spondylosis of the lumbar spine, and degenerative disc disease (DDD) of the lumbar, cervical and thoracic spine.

2.  Entitlement to service connection for disability manifested by numbness of the left side.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2004, and October 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Roanoke, Virginia, respectively.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Roanoke, Virginia in March 2007.  A transcript of that hearing is of record.

During the pendency of this appeal, by way of an April 2011 rating decision, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder.  As this represents a grant of the psychiatric disability issue that was before the Board, no further action is required on this issue.


FINDINGS OF FACT

1.  The Veteran does not have a back disability, including spondylosis of the lumbar spine or DDD of the lumbar, cervical or thoracic spine attributable to his military service; nor was arthritis of the lumbar spine manifested to a compensable degree within the first post-service year.

2.  The Veteran does not have a disability manifested by numbness of the left side attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability, including spondylosis of the lumbar spine or DDD of the lumbar, cervical or thoracic spine that is the result of disease or injury incurred in or aggravated by active military service; arthritis of the lumbar spine may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran does not have a disability manifested by numbness of the left side that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March 2006, October 2007, and April 2008.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original jurisdiction (AOJ) obtained the Veteran's service treatment records (STRs), VA and private medical records, and secured examinations in furtherance of his claims.  VA examinations with respect to the issues on appeal were obtained in November 2005, July 2010, and August 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Board determined that the November 2005 VA opinion was inadequate for rating purposes as it was too speculative to constitute medical nexus evidence and did not take into account the Veteran's contention that he had experienced back problems with associated numbness ever since an in-service parachute jumping accident, the Board finds that the subsequent VA examinations obtained in July 2010 and August 2011 are adequate, as they were predicated on consideration of the service treatment records, and VA medical records in the claims file, and the VA examiner considered all of the pertinent evidence of record, including the Veteran's statements regarding experiencing continued cervical and lumbar back problems with associated numbness since service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues decided herein have been met.  38 C.F.R. § 3.159(c) (4).  No duty to notify or assist was unmet.

II. Analysis

The Veteran contends that his currently diagnosed spine disabilities with associated numbness are attributable to an in-service parachute jumping accident.  Specifically, the Veteran contends that while on an early morning jump, his parachute collapsed about 180 feet from the ground, and he fell and landed on his feet, injuring his lower back.  He reported that he was taken to the aid station and subsequently transferred to Fort Bragg Army Hospital and was admitted there for seven days.  The Veteran stated that since this in-service parachute accident, he has experienced low back pain that has continued to get worse.

The Veteran's service treatment records (STRs) include an August 1962 clinical record from the Womack Army Hospital noting that the Veteran sustained a lumbar strain during an authorized parachute jump during exercise Swift Strike II.  An August 1962 entry noted that the Veteran was on light duty because of a jump injury.  At the time of the Veteran's discharge examination in January 1964, a clinical evaluation of his back was normal.  However, in a January 1964 Report of Medical History, the Veteran noted that his health was good but his back gave him trouble at times, and noted a back injury during Swift Strike II.  There are no other entries in the STRs showing complaints or treatment for a back disability.

The first post-service evidence of a spine disability is a June 2004 radiology report from the Tazewell Community Hospital, which included a lumbar spine series and a thoracic spine series, and gave an impression of an unremarkable thoracic spine.  The pelvic bony framework was intact, but there was evidence of advanced degenerative disc change in the lumbar spine with mild levoscoliosis.  An August 2004 MRI of the lumbosacral spine reflected multi-level spondylosis.  The Veteran first reported problems with numbness and left lower extremity radiculopathy associated with his back disability in 2004.  See September 2004, October 2004 and May 2006 entries in the outpatient treatment records from the Richmond VA medical center (VAMC).

Outpatient treatment records from the Richmond VAMC dated from January 2005 through December 2007 and outpatient treatment records from the Salem VAMC dated from July 2004 through May 2009 show treatment related to the Veteran's back disability and related paresthesia and numbness and contain statements from the Veteran describing the parachute accident as the origin of his back disability.  For example, at a July 2004 examination, the Veteran noted that he had a parachuting accident in which he sustained multiple fractures and injuries, and he noted that he had been having pain in multiple areas since that time.  Based on the Veteran's report, the physician's assistant assessed the Veteran with multiple areas of musculoskeletal pain secondary to previous parachuting injury, and persistent thoracic and lumbar spine and pelvic pain associated with the parachute jump injury.

The Veteran was afforded a VA examination in November 2005 to assess whether his back disabilities were attributable to service, in particular, to the August 1962 parachute accident.  M.L., FNP, noted that she had reviewed the Veteran's STRs and entire file.  At this examination, the Veteran explained how he had fallen 180 feet after his parachute collapsed, and had landed on his feet, injuring his back.  He reported that after the accident, if he was carrying heavy packs, he would have pain in his back, and noted that each year the pain got worse.  The VA examiner noted that after the parachute accident, the Veteran received treatment at an aid station, where he alleges that he was told his back was broken in three places; however, x-rays at Womack Army Hospital, Fort Bragg did not show a fracture.  The Veteran stayed for seven to nine days at Womack Army hospital, but did not have surgery.  He was treated with bed rest and medications.  The VA examiner noted that after his recovery, the Veteran jumped seven more times.

The VA examiner, M.L., FNP, diagnosed the Veteran with thoracic spine degenerative disc disease, lumbar degenerative disc disease, and cervical degenerative disc disease with impingement of the cord at C3-4, noting that this would cause intermittent numbness/tingling into the arms.  The examiner opined that certainly there was some trauma to the Veteran's spine as well as other joints with his in-service parachute jump, which could be related to his current problems, but noted that the Veteran had not shown continuity of care from 1964 to 2004, a lapse of 40 years.  She explained that later development of degenerative spine disease can be related to injuries received at a younger age but can also be related to other causes such as infection, genetic, cancer, and osteoporosis, as well as the aging process.  Based on this analysis, M.L., FNP, opined that it was less likely than not that the Veteran's cervical, thoracic and lumbar spine disabilities were the result of the parachute jump in service.

The Veteran was afforded another VA examination in July 2010 to assess whether his lumbar spine disability and left-sided numbness were attributable to his military service, including the parachute jumping accident.  At this examination, the VA examiner, F.U., M.D. noted that the x-ray of the lumbar spine revealed thoracolumbar scoliosis with extensive degenerative changes.  The VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, and left leg radiculopathy.  Dr. U. opined that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine was not caused by or related to his lumbar strain during a parachute jump in the service.  The VA examiner also opined that the Veteran's current diagnosis of radiculopathy of the left leg was also not caused by or attributable to his military service.  Dr. U. explained that he had carefully reviewed the Veteran's service medical records, and noted that the Veteran was part of a Swift Strike 2 maneuver in August of 1962, and at that time, he was diagnosed with lower back strain during a parachute jump.  Dr. U. noted that at the time of the incident, the Veteran was only 18 or 19 years old.  He stated that a back strain is an acute and self-limited condition, and that the Veteran had no documented chronic lower back disability when he was on active duty, or for a year after he got out of service.  Dr. U. also noted that the Veteran had no documented left-sided numbness when he was diagnosed with a lumbar strain during parachute jumping.  Dr. U. opined that the Veteran's left leg muscle weakness or motor weakness (left leg radiculopathy) was more likely due to degenerative changes of his lumbar spine due to age.  Dr. U. also noted that on his examination, the Veteran had no diminished sensation of his left leg.

The Veteran was afforded another VA examination in August 2011, pertaining to whether any currently diagnosed cervical spine disability was attributable to service, including the 1962 parachute jumping accident that resulted in a lower back strain.  At this examination, the Veteran reported constant neck pain, which had been getting progressively worse.  The VA examiner, F.U.., M.D., diagnosed the Veteran with degenerative disc disease of the cervical spine, status post fusion from C-3 to C-7 level.  Dr. U. opined that the Veteran's currently diagnosed cervical spine disability was not caused by or related to his active duty military service, including the in-service parachute jumping incident.  He explained that he carefully reviewed the claims file and the Veteran had no documented neck condition or treatment while he was on active duty.  Dr. U. noted that the Veteran's degenerative disc disease was more likely a part of wear and tear leading to degeneration due to his age, which led to cervical spine stenosis.  As a result, the Veteran is status post cervical fusion operation.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis (degenerative joint disease) may be presumed to have been incurred in or aggravated by active military service if shown to a compensable degree within one year of separation from qualifying active service.  38 C.F.R. §§ 3.307, 3.309.

Here, the Veteran is currently diagnosed with degenerative disc disease (DDD) of the cervical spine, status post fusion from C-3 to C-7 level, in addition to degenerative joint disease (DJD) of the lumbar spine and left leg radiculopathy.  See July 2010 and August 2011 VA examinations.  The STRs document an August 1962 injury where the Veteran sustained a back strain after a parachute jumping accident.  The question at hand is whether any of the Veteran's currently diagnosed back disabilities or left sided numbness/radiculopathy are traceable to his military service, including to an in-service low back strain sustained in a parachute jumping accident.  The Veteran alleges that he has experienced lumbar and cervical pain with associated numbness ever since the 1962 in-service parachute jumping accident where he suffered a back strain.  

Although the Veteran is competent to describe experiencing back pain with associated numbness on and off ever since the in-service accident, as these are symptoms capable of lay observation, see Charles v. Principi, 16 Vet. App. 370, 374 (2002);  Layno v. Brown, 6 Vet. App. 465, 469 (1994), the Board does not find the Veteran's contentions to be credible.  Specifically, although the Veteran reported experiencing back problems ever since the in-service accident in 1962, at the time of the Veteran's January 1964 discharge examination, the Veteran's back was examined and found to be normal.  Further, the first post-service medical evidence showing complaints or treatment related to the Veteran's back is not until 2004, 40 years after the Veteran's in-service strain.  As such, despite the Veteran's allegation that he has experienced back pain since the in-service incident in 1962, the Board finds that the information contained in the record is inconsistent with his report.  As noted by the VA examiner, the Veteran was in fact treated for his low back strain in service and notably he did not have problems such as radiculopathy or cervical spine difficulties in the manner he has alleged, namely continuous problems since the injury.  In fact, he continued jumping after the self-limited strain subsided.  For these reasons, the Board finds the Veteran's statements regarding continued problems since the injury are incredible.

Further, a July and August 2011 VA examiner arrived at the conclusion that the Veteran's currently diagnosed degenerative joint disease (DJD) of the lumbar spine, left leg radiculopathy, and DDD of the cervical spine were less likely than not caused by or the result of military service, including the 1962 parachute jumping accident which resulted in only a strained lower back.  The VA examiner noted that he had carefully considered the Veteran's service treatment records, including the August 1962 parachute jumping accident.  Dr. U. explained that a back strain is an acute and self-limited condition.  He reasoned that the parachute jumping incident, which resulted in a low back strain occurred when the Veteran was only 18 or 19 years old, and noted that the Veteran had no documented chronic lower back disability when he was on active duty or when he got out of service.  Dr. U. explained that there was no documented neck disability or treatment while the Veteran was on active duty.  (Although the lack of documentation of problems over the years is not determinative, such an absence of records, especially during military service when the Veteran was seen for complaints and specifically evaluated for disability, is telling.)  Instead, Dr. U. attributed the Veteran's current back problems, specifically, his DJD of the lumbar spine, and DDD of the cervical spine, to wear and tear caused by old age.  Further, Dr. U. attributed the Veteran's left sided numbness/ left leg radiculopathy, to the degenerative changes found in his lumbar spine, but also noted that the testing he conducted did not reveal diminished sensation of the Veteran's left leg.  In sum, Dr. U. did not find evidence of a diagnosed disability manifested by numbness, but he also reported that if numbness existed, it was related to the Veteran's lumbar spine disability (which is not a service-connected disability), and not to the in-service parachute jumping accident.  

In conclusion, Dr. U. thoroughly examined the record and considered the Veteran's account of his in-service parachute jumping injury, the documented resulting low back strain, as well as the Veteran's account of back problems since the in-service incident, but nevertheless determined that the Veteran's current back disabilities and associated numbness/radiculopathy, were not attributable to service.  He noted that although the Veteran sustained a back strain in service, it was an acute condition that healed and was not a chronic disability because it was not documented again in service, and there was no evidence of back problems for many years after discharge.  Instead, he found the Veteran's back disabilities to be the result of wear and tear caused by old age.

No other medical opinion evidence directly contradicts Dr. U.'s findings.  In fact, a November 2005 VA examiner, M.L., FNP, opined that it was less likely than not that the Veteran's cervical, thoracic and lumbar spine disabilities were the result of the parachute jump in service.  She acknowledged that there was some trauma to the Veteran's spine with his in-service injury (a documented low back strain) that "could be" related to his current problems, but noted that the Veteran had not had problems for many intervening years.  In this regard, the Board notes that a medical opinion based on speculation, such as "could be" related to service, does not provide the degree of medical certainty required for service connection.  See Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Further, although she stated that development of DJD could be related to injuries at a younger age, or related to the aging process or other causes, the November 2005 VA examiner's ultimate conclusion was that the Veteran's back disabilities were less likely than not the result of the in-service parachute jumping accident that resulted in a strained lower back.  

Here, the record clearly shows a back strain diagnosed in service, but the salient point to make is that no medical opinion evidence attributes the Veteran's current back disabilities with associated numbness to his time spent on active duty, including the 1962 low back strain.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to suggest any disability until 40 years after discharge, in addition to the fact that the VA examiners knew of the in-service injury as reported by the Veteran, and his statement that he had experienced back problems ever since the 1962 injury, but nevertheless concluded that his currently diagnosed back disabilities with associated numbness were not due to the in-service injury and resulting strain.  Essentially, the VA examiners determined that regardless of the in-service diagnosis of low back strain, and the Veteran's reports of continued problems since that time, the Veteran's currently diagnosed back disabilities (DJD of the lumbar spine with associated numbness and DDD of the cervical spine) were not traceable to military service.  The Board gives greater weight to the VA examiners' conclusion because of their medical expertise.  Therefore, based on the above analysis, the Board finds that the Veteran's currently diagnosed DJD of the lumbar spine with associated numbness/left leg radiculopathy and any DDD of the lumbar, cervical, or thoracic spine are not traceable to military service.

Finally, although certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service, see 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011), as noted above, the Veteran's DJD of the lumbar spine was not manifested until approximately 40 years after discharge.  As such, service connection on a presumptive basis is denied.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for a back disability, including spondylosis of the lumbar spine, any DDD of the lumbar, thoracic, or cervical spine, and disability manifested by left-sided numbness.


ORDER

Service connection for a back disability, including spondylosis of the lumbar spine, and degenerative disc disease (DDD) of the lumbar, cervical, or thoracic spine is denied.

Service connection for disability manifested by numbness of the left side is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


